Dismissed; Opinion Filed April 11, 2019




                                                In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-18-01287-CV

                 IN THE INTEREST OF M.A.M. AND T.A.M., CHILDREN

                       On Appeal from the 254th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-17-06408

                              MEMORANDUM OPINION
                   Before Justices Whitehill, Partida-Kipness, and Pedersen, III
                                Opinion by Justice Partida-Kipness
       Appellant appeals from an agreed parenting plan signed by the parties and trial judge. In a

letter dated February 25, 2019, we questioned our jurisdiction over this appeal because the

parenting plan did not appear to constitute an appealable final judgment. We asked appellant to

file a letter brief by March 7, 2019 addressing the Court’s concern, but to date, appellant has not

responded.

       Generally, this Court has jurisdiction only over appeals from final judgments and certain

interlocutory orders as permitted by statute. See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195

(Tex. 2001). For a judgment to be final, and thus appealable, it must either (1) dispose of all claims

and parties before the court or (2) state with “unmistakable clarity” that it is a final judgment to all

claims and parties. See In re Vaishangi, Inc., 442 S.W.3d 256, 259 (Tex. 2014) (per curiam)

(quoting Bison Bldg. Materials, Ltd. v. Aldridge, 442 S.W.3d 582, 585 (Tex. 2012)). Also, a

judgment must reflect the trial court’s intent to “decide the issues,” as typically seen through
decretal language. Id. at 259–60. Finally, a judgment must be dated and filed with the district court

clerk. In re CAS Cos., LP, 422 S.W.3d 871, 875 (Tex. App.—Corpus Christi 2014) (orig.

proceeding). An agreement between parties can constitute a final judgment but only if it meets the

aforementioned requisites of a judgment. Vaishangi, 442 S.W.3d at 259.

           The agreed parenting plan here does not meet those requisites. While it appears to address

all the issues before the court–conservatorship, possession and access, and support, it does so as

“requested relief” rather than through decretal language.1 Moreover, it is not dated nor was it filed

with the clerk.

           Because the parenting plan does not meet the requisites of a judgment, we lack jurisdiction

over this appeal. For these reasons, we dismiss the appeal. See TEX. R. APP. P. 42.3(a).




                                                                            /Robbie Partida-Kipness/
                                                                            ROBBIE PARTIDA-KIPNESS
                                                                            JUSTICE


181287F.P05




      1
        For example, concerning conservatorship, the parenting plan recites “IT IS REQUESTED that” the parties be appointed joint managing
conservators; “IT IS REQUESTED that” the parties, as joint managing conservators, each have certain duties; “IT IS REQUESTED that” the children’s
residence be restricted to Collin County or a contiguous county. The parenting plan recites similarly in the sections concerning possession and
support. Further, the parenting plan recites on the signature page that the parties “have agreed to the foregoing parenting plan and request the Court
to make the plan an order of the Court.”
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 IN THE INTEREST OF M.A.M. AND                    On Appeal from the 254th Judicial District
 T.A.M., CHILDREN                                 Court, Dallas County, Texas
                                                  Trial Court Cause No. DF-17-06408.
 No. 05-18-01287-CV                               Opinion delivered by Justice Partida-
                                                  Kipness, Justices Whitehill and Pedersen,
                                                  III participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.


Judgment entered this 11th day of April, 2019.